ORDER

PER CURIAM.
Defendant appeals from his convictions by a jury in the Circuit Court of the City of St. Louis on eleven criminal counts: one count of first degree assault, § 565.050, RSMo 1986; one count of third degree assault, § 565.070, RSMo 1986; two counts of first degree robbery, § 569.020, RSMo 1986; two counts of attempted first degree robbery, § 564.011, RSMo 1986; and five counts of armed criminal action, § 571.015, RSMo 1986. The court sentenced defendant as a prior offender to thirty years each on the first degree assault, first degree robberies and the corresponding armed criminal actions convictions; fifteen years on each attempted first degree robbery and the corresponding armed criminal actions; and one year on the third degree assault, the sentences all to run concurrently. Defendant also appeals the denial of his Rule 29.15 post-conviction relief motion without an evidentiary hearing. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).